 Case 2:15-cr-00550-MCA Document 113 Filed 01/09/19 Page 1 of 4 PageID: 874



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor               973-645-2700
                                                             Newark, New Jersey 07102


                                                             January 9, 2019

Hon. Madeline Cox Arleo
United States District Judge
District of New Jersey
Martin Luther King Bldg & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

                 Re:      United States v. Richard Adebayo
                          Criminal No. 15-550 (MCA)

Dear Judge Arleo:

      Please accept this letter brief in lieu of a formal response to defendant
Richard Adebayo’s September 24, 2018 Motion to Compel (Dkt. 105) and
Motion to Suppress Arrest and Evidence (Dkt. 105). With respect to
defendant’s multiple Motions to Dismiss the Indictment (Dkts. 95, 106, 108,
and 112), and defendant’s new December 20, 2018 Motion to Suppress
Statements, the Government respectfully requests guidance regarding the
timing of its response.

       On November 30, 2018, the parties appeared before the Court for a
status conference to address pending pre-trial motions and to set a trial date.
During the status conference, the Court set the following briefing schedule for
pre-trial motions: Government to file a response to the defendant’s then
pending motions by December 20, 2018 and defendant to file any reply within
two weeks (by January 3, 2019). At the time of the status conference, the
following pre-trial motions were pending:

                     •    Motion to Dismiss, filed on May 1, 2018 (Dkt. 95)
                     •    Motion to Compel, filed on September 24, 2018 (Dkt. 105)
                     •    Motion to Suppress Arrest and Evidence, filed on
                          September 24, 2018 (Dkt. 105)
                     •    Motion to Dismiss, filed on October 15, 2018 (Dkt 106)
 Case 2:15-cr-00550-MCA Document 113 Filed 01/09/19 Page 2 of 4 PageID: 875



      On December 6, 2018, defendant filed a supplemental letter to his
Motions to Dismiss (Dkt. 108). On December 20, 2018, before the Government
could file a response to the pending motions, the defendant filed another
supplemental letter to his Motions to Dismiss (Dkt. 112) and a new Motion to
Suppress Statements (Dkt. 110).

       In defendant’s two supplemental letters (Dkts. 108 & 112), defendant
raises additional arguments to his Motions to Dismiss. Additionally, on or
about January 8, 2019, the defendant informed the Government that he
intends on filing another Motion to Dismiss the Indictment, but this time
alleging a violation of his Sixth Amendment right to a speedy trial. To date,
defendant has not filed such motion.

       The defendant continues to file new motions and supplement his already
filed motions, and the Government respectfully requests the Court to set a new
briefing schedule and/or a date to which defendant must file all pre-trial
motions.

      Finally, the Government respectfully requests that the Court accept this
untimely letter brief in support of the Government’s objection to defendant’s
Motion to Compel (Dkt. 105) and Motion to Suppress Arrest and Evidence (Dkt.
105).

          Motion to Compel-Filed September 24, 2018 (Dkt. 105)

      Defendant’s Motion to Compel, filed on September 24, 2018 (Dkt. 105)
should be dismissed because the defendant is seeking to compel the
Government to respond to a subpoena served on Russell Stidolph allegedly on
August 8, 2018. Mr. Stidolph is a victim in the present matter—not a
Government employee or entity. Prior to defendant’s filing of this motion, the
Government had no knowledge that the defendant served Mr. Stidolph with a
subpoena for documents. Regardless, even if the Government knew or should
have known about the subpoena, the Motion to Compel must be filed against
Mr. Stidolph and not the Government.

  Motion to Suppress Arrest and Evidence-Filed on September 24, 2018
                               (Dkt. 105)

      Defendant’s Motion to Suppress Arrest and Evidence, filed on September
24, 2018 (Dkt. 105), is duplicative and has already been addressed by the
Court on at a hearing on December 8, 2017. Again, similar to his previous
motions, see Motion to Suppress, filed February 2, 2016 (Dkt. 45) and
Omnibus Motions, filed September 22, 2017 (Dkt. 66), defendant argues that
law enforcement did not have probable cause to arrest him on April 1, 2018.
The Court has already ruled on this issue. Therefore, the defendant’s Motion
                                      -2-
 Case 2:15-cr-00550-MCA Document 113 Filed 01/09/19 Page 3 of 4 PageID: 876



to Suppress Arrest, filed on September 24, 2018, must be denied, and the
defendant should be barred from filing a subsequent motion on this issue.

       In defendant’s Motion to Suppress Arrest and Evidence, filed on
September 24, 2018, the defendant also challenges that the search warrants
for an Apple laptop and flash drive recovered during his arrest were not
supported by probable cause. Defendant is not entitled to a Franks hearing
because he fails to carry his burden of identifying a false statement or omitted
fact in the affidavit of probable cause underlying his arrest warrant.

       Defendant is not entitled to a Franks hearing because he cannot satisfy
the two-part test that is a prerequisite for such a hearing. In Franks, the
Supreme Court held that, in limited scenarios, “a criminal defendant has the
right to challenge the truthfulness of factual statements made in an affidavit of
probable cause supporting a warrant subsequent to the ex parte issuance of
the warrant.” United States v. Yusuf, 461 F.3d 374, 383 (3d Cir. 2006). This
procedure, now referred to as a Franks hearing, “allow[s] a defendant to
overcome the general presumption that an affidavit of probable cause
supporting a search warrant is valid.” Id. Critically, though, “the right to a
Franks hearing is not absolute.” United States v. Pavulak, 700 F.3d 651, 665
(3d Cir. 2012). Rather, a defendant who seeks to suppress evidence on the
ground that the affiant misstated facts in the probable cause affidavit bears a
heavy burden. Franks v. Delaware, 438 U.S. 154, 171-72 (1978).

       First, the defendant must “make a substantial preliminary showing that
the affiant knowingly or recklessly included a false statement in or omitted
facts from the affidavit.” Pavulak, 700 F.3d at 665 (internal quotation marks
omitted); see also Franks, 438 U.S. at 171-72. “In order to make this
preliminary showing, the defendant cannot rest on mere conclusory allegations
or a mere desire to cross-examine, but rather must present an offer of proof
contradicting the affidavit, including materials such as sworn affidavits or
otherwise reliable statements from witnesses.” Yusuf, 461 F.3d at 383 n.8
(internal quotations marks omitted). Second, the defendant must “demonstrate
that the false statement or omitted facts are necessary to the finding of
probable cause.” Pavulak, 700 F.3d at 665 (internal quotation marks omitted).
Defendant has failed to meet this heavy burden, and consequently, his request
for relief should be denied.

       Defendant seeks a Franks hearing claiming that there was no evidence
that the laptop depicted in the Gucci store video surveillance is the same
laptop recovered from his person when arrested. Additionally, he claims that
the search warrant for the flash drive was unsupported by probable cause
because the Gucci store video surveillance did not capture him using a flash
drive.

                                      -3-
 Case 2:15-cr-00550-MCA Document 113 Filed 01/09/19 Page 4 of 4 PageID: 877



       Defendant’s arguments are without merit. First, he has not made a
substantial preliminary showing that the affiant knowingly or recklessly
included a false statement in or omitted facts from the search warrant affidavit.
In fact, the Government submits that the laptop computer depicted in the
Gucci store video surveillance clearly shows a laptop consistent with the one
recovered from defendant. A silver-colored laptop along with what appears to
be a white-colored logo (consistent with the Apple logo on an Apple laptop) on
the cover of the laptop is clearly depicted in the Gucci store video surveillance,
which is consistent with the Apple laptop recovered at arrest. Additionally,
there is no requirement that the Gucci store video surveillance depict
defendant using a flash drive. It is sufficient to show that defendant uses
electronic devices to commit the charged offenses. None of these claimed
errors demonstrate that the affiant, Special Agent Ricky Miller, knowingly or
recklessly included a false statement in, or omitted facts from, the search
warrant affidavit. Accordingly, defendant’s request for a Franks hearing must
be denied, and his Motion to Suppress Arrest and Evidence, filed on September
24, 2018, must be denied.

                                  Conclusion

      For the reasons stated above, the Government respectfully requests that
the defendant’s Motion to Compel (Dkt. 105) and Motion to Suppress Arrest
and Evidence (Dkt. 105) be denied, and that the Court set a new briefing
schedule for the Motions to Dismiss and Motion to Suppress Statement (Dkt.
110) at the January 10, 2019 hearing.

                                            Respectfully submitted,

                                            CRAIG CARPENITO
                                            United States Attorney


                                            /s/ Erica Liu
                                            By: Erica Liu
                                            Assistant U.S. Attorney



C: Christopher Adams, Esq.




                                      -4-
